Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in the instant application.
Claims 1-20 are subject of a restriction requirement.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, 20, drawn to a pharmaceutical composition comprising a reverse thermal gel, one or more acidic pH adjustor, and optionally one or more pharmaceutically acceptable excipients, and an applicator comprising said composition, classified in class A61K47/34, A61K9/06, A61K31/19, A61K31/194, or 
 	claims 12-16, drawn to drawn to a pharmaceutical composition comprising (a) a polymer selected from a list; (b) one or more acidic pH adjustor, and (c) optionally one or more pharmaceutically acceptable excipients, and an applicator comprising said composition, classified in class A61K47/34, A61K9/06, A61K31/19, A61K31/194.
II.	Claims 9, 17, drawn to a method of maintaining intravaginal pH of about 3.0 to 5.0, comprising administering an effective amount of the composition of claim 1 (claim 9) or of claim 12 (claim 17) vaginally, classified in class A61P15/02, A61K9/0034, A61K47/34, A61K31/19, A61K31/194.
III. 	Claims 10, 18, drawn to a method for female contraception, comprising administering a therapeutically effective amount of the composition of claim 1 (claim 1) or of claim 12 (claim 18) vaginally to a female in need thereof, classified in class A61P15/18, A61K9/0034, A61K47/34, A61K31/19, A61K31/194.
IV.	Claims 11, 19, drawn to a method of prophylaxis or treatment of vaginal infection or urinary tract infection, comprising administering a therapeutically effective amount of the composition of claim 1 (claim 11) or of claim 12 (claim 19) to a patient in need thereof, classified in class A61P13/02, A61P15/02, A61K9/06, A61K9/0034, A61K47/34, A61K31/19, A61K31/194.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II-IV are related respectively as product and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, for example, the method of the invention III can be practiced with another different product: any known female vaginal contraceptive product. 

This application contains claims directed to the following patentably distinct species: reverse thermal gels; A-B-A block copolymers; B-A-B block copolymers; ESHUs; PEG-PACUs; reverse thermal gels comprising a copolymer having a hydrophobic segment and one or more hydrophilic segments; grafted copolymers on a backbone polymer, wherein the backbone polymer comprises poly[hexamethylene-alt-(serinol urea)] (PHSU), and the graft copolymer is selected from the group consisting of poly(N-isopropylacrylamide) (PNIPAAm), hydroxypropylcellulose, poly(vinylcaprolactame), polyethylene oxide, polyvinylmethylether, polyhydroxyethylmethacrylate, poly(N-acryloylglycinamide), ureido-fimctionalized polymer, acrylamide-based copolymer, and acrylonitrile-based copolymer compounds; copolymers having a hydrophobic segment and one or more hydrophilic segments, wherein the hydrophobic segment and the one or more hydrophilic segments are capable of self-assembly into a micelle; pH adjustors.
These species are independent or distinct because for each type of reverse thermal gels, polymers or copolymers, the genera include thousands of possible compounds, classified into different classes/subclasses such as, for example, A61K47/34, A61K31/74, A61K31/745, A61K31/75, A61K31/765, A61K31/785, A61K31/787, A61K31.79, A61K31/75, A61K31/80. Each polymer/copolymer/gel in the composition has a distinct chemical structure, each requiring a different field of search based on the combination of structural elements present.  In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct reverse thermal gels/polymers/copolymers present in the pharmaceutical composition, because of the large number of such gels/polymers/copolymers encompassed by the genus, each such compound/gel/polymer/copolymer requiring a different field of search based on the combination of structural elements present. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic. 

If applicant elects an invention of group I or of group II, III or IV, applicant is required to elect a specific reverse thermal gel having a distinct chemical structure (and/or CAS number) of claims 1-7, 20, or a specific polymer/copolymer having a distinct chemical structure (and/or CAS number) from the genus of claim 12-15; and a specific pH adjustor present in the composition.
For example, if Applicant elects a reverse thermal gel that comprises a copolymer having a hydrophobic segment and one or more hydrophylic segments, of claim 4, wherein the hydrophilic segment comprises or is derived from polyethylene glycol, as in instant claim 5, as the species of a reverse thermal gel, a specific such reverse thermal gel, having a distinct chemical structure (and/or characterized by a specific CAS number) has to be elected.
If Applicant elects an A-B-A type block polymer as component (a) in a composition of claim 12, a specific such A-B-A block copolymer, having a distinct chemical structure, and/or characterized by a specific CAS number, has to be elected.
Similarly, if Applicant elects a copolymer having a hydrophobic segment and one or more hydrophilic segments, wherein the hydrophobic segment and the one or more hydrophilic segments are capable of self-assembly into a micelle, as component (a) in a composition of claim 12, a specific such copolymer, having a distinct chemical structure, and/or characterized by a specific CAS number, has to be elected.


 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;                                                                                                                                                                                                  	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;                                                                                                                                                        	(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of the case, no attempt was made to reach the applicant by telephone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627